UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7500



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AKIN AKINKOYE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
97-151-PJM)


Submitted:   December 19, 2002            Decided:   January 6, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Akin Akinkoye, Appellant Pro Se. Steven Michael Dettelbach, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Akin Akinkoye seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Akinkoye has not made a substantial showing

of the denial of a constitutional right.            See United States v.

Akinkoye, No. CR-97-151-PJM (D. Md. Aug. 15, 2002).          Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument    would   not    aid   the

decisional process.




                                                                   DISMISSED




                                    2